DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Action is in response to applicant’s amendment submitted on February 2, 2021.  Claims 1-20 are still currently pending in the present application.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because of the new ground of rejection.
Information Disclosure Statement
	The information disclosure statement submitted on December 22, 2020 has been considered by the examiner and made of record in the application file.
Terminal Disclaimer
The terminal disclaimer filed on February 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent 10,630,827 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US PGPUB 2015/0017958 A1, hereinafter Kang) in view of Kim (US PGPUB 2014/0324424 A1) in view of Spector (US PGPUB 2005/0064374 A1).
claim 1 (and similarly applied to claim 11).  Kang discloses a method of controlling an electronic device, the method comprising:
receiving a voice of a user while performing a call (paragraph 119, read as the user communicates with an artificial intelligence engine though a voice call);  
transmitting information of the voice of the user to an external server corresponding to the telephone number (paragraph 120, read as when it is determined that the information that the user has requested is not pre-stored in the portable terminal, the portable terminal requests a server to provide a response to the request, receives a response to the request from the server, and configures data by using the received response, where the configured data is configured to be provided to the user by using an extracted keyword);  
receiving, from the external server, a text data and an image data corresponding to the voice of the user, the text data and the image data obtained by applying the information of the voice of the user to a trained artificial intelligence model on the external server (paragraphs 102, 128, read as extracting a response to the analyzed request and to provide the response to the request to a user through at least one of a voice call, a video call and transmission/reception of a message with a picture, where the speaker outputs sound matched with digital moving image files).
Kim also discloses a display (paragraph 41, read as touch screen); a speaker (paragraph 45, read as a speaker); a microphone (paragraph 45, read a microphone); a communication unit (paragraph 42, read as a mobile communication module); a memory (paragraph 46, read as RAM and ROM); and a processor (paragraph 46, read as a Central Processing Unit (CPU), which is electrically connected to all of the above elements (please see fig. 1) as is recited in independent claim 11.

 	However, Kim teaches establishing a call connection to a telephone number based on receiving a user input; and outputting the text data and the image data as a response to the voice of the user (paragraphs 55, 64, 65, read as the terminal device accesses the IVR device to make a request for the voice recognition service in order to setup a voice call connection.  Kim further teaches the terminal device receives voice information reproduced through the IVR device according to each of the designated steps and also displays text information included in the screen content received from the screen service device at the same time on a chatting window that includes guide screen functions, where this is based on the voice suggested word from the user).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kim into the invention of Kang in order to improving understanding and convenience of the service by sequentially providing both a voice guide provided to the user and a keyword input by the user through a chatting window.
	Kang and Kim disclose the claimed invention but fail to teach that a trained artificial intelligence model is stored at an external server (It is noted that it is not novel or non-obvious to store information externally/remotely instead of internally/locally (please see Spector below).
	However, Spector teaches that a trained artificial intelligence model is stored at an external server (paragraph 76, read as a separate computer that is programmed as an artificial intelligence system which is disposed offsite but is reachable through an internet connection).

Consider claims 2 and 12 and as applied to claims 1 and 11, respectively.  Kang and Kim disclose receiving additional voice of the user while the image data is provided on a screen of the electronic device; transmitting information of the additional voice of the user to the external server; receiving, from the external server, additional text data and additional image data corresponding to the additional voice of the user, the additional text data and the additional image data obtained by applying the information of the additional voice of the user to the trained artificial intelligence model on the external server; and outputting the additional text data and the additional image data as a response to the additional voice of the user (Kim; paragraphs 55, 64, 65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kim into the invention of Kang in order to improving understanding and convenience of the service by sequentially providing both a voice guide provided to the user and a keyword input by the user through a chatting window.
 Consider claims 3 and 13 and as applied to claims 1 and 11, respectively.  Kang and Kim disclose acquiring status information of the electronic device using a sensor; and transmitting the status information of the electronic device to the external server, wherein the text data and the image data are acquired by applying the information of the voice of the user and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kim into the invention of Kang in order to improving understanding and convenience of the service by sequentially providing both a voice guide provided to the user and a keyword input by the user through a chatting window.
Consider claims 4 and 14 and as applied to claims 1 and 11, respectively.  Kang and Kim disclose transmitting, to the external server, information on an image according to a user command while the image data is being provided; receiving, from the external server, a text data and an image data corresponding to the image by applying the information on the image to the trained artificial intelligence model on the external server; outputting the text data and the image data corresponding to the image as a response to the image (Kim; paragraphs 55, 64, 65). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kim into the invention of Kang in order to improving understanding and convenience of the service by sequentially providing both a voice guide provided to the user and a keyword input by the user through a chatting window.
 	Consider claims 5 and 15 and as applied to claims 1 and 11, respectively.  Kang and Kim disclose in response to the call connection to the telephone number being established, executing an artificial intelligence dedicated program to provide the response to the voice of the user as an audible voice and a visual image (Kang; paragraph 102).  
claims 6 and 16 and as applied to claims 5 and 16, respectively.  Kang and Kim disclose receiving additional voice of the user while the image data is being provided on a screen of the electronic device; and registering information relating to the additional voice of the user to an application that interworks with the artificial intelligence dedicated program (Kang; paragraph 116). 
	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US PGPUB 2015/0017958 A1, hereinafter Kang) in view of Kim (US PGPUB 2014/0324424 A1) in view of Spector (US PGPUB 2005/0064374 A1) in view of Kim et al. (US PGPUB 2013/0138443 A1, hereinafter Kim ‘443).
 	Consider claims 7 and 17 and as applied to claims 1 and 11, respectively.  Kang, Kim, and Spector disclose the claimed invention but fail to teach in response to a command to register the telephone number being input, registering the telephone number and the external server corresponding to the telephone number. 
	However, Kim ‘443 teaches in response to a command to register the telephone number being input, registering the telephone number and the external server corresponding to the telephone number (paragraphs 47, 48).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kim ‘443 into the invention of Kang, Kim, and Spector in order to provide a user friendly means for storing phone numbers for easy future retrieval.
Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US PGPUB 2015/0017958 A1, hereinafter Kang) in view of Kim (US PGPUB 2014/0324424 A1) in view of  Spector (US PGPUB 2005/0064374 A1) in view of Agrawal et al. (US PGPUB 2016/0225369 A1, hereinafter Agrawal).
Consider claims 8 and 18 and as applied to claims 1 and 11, respectively.  Kang, Kim, and Spector disclose the claimed invention but fail to teach wherein the outputting comprises: providing a user interface (UI) screen including at least one icon based on the image data; and in response to an icon of the at least one icon included in the UI screen being selected, providing information corresponding to the icon on the UI screen. 
However, Agrawal teaches wherein the outputting comprises: providing a user interface (UI) screen including at least one icon based on the image data; and in response to an icon of the at least one icon included in the UI screen being selected, providing information corresponding to the icon on the UI screen (paragraph 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Agrawal into the invention of Kang, Kim, and Spector in order to consistent voice control for electronic devices capable of supporting multiple software applications.
Consider claims 10 and 20 and as applied to claims 8 and 18, respectively.  Kang, Kim, Spector, and Agrawal disclose in response to a second icon of at least one icon included in the UI screen being selected, providing a UI to transmit information provided to the UI screen to another electronic device (Agrawal; paragraph 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Agrawal into the invention of Kang, Kim, and Spector in order to consistent voice control for electronic devices capable of supporting multiple software applications.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US PGPUB 2015/0017958 A1, hereinafter Kang) in view of Kim (US PGPUB 2014/0324424 A1) in view of Spector (US PGPUB 2005/0064374 A1) in view of Agrawal et al. (US PGPUB 2016/0225369 A1, hereinafter Agrawal) in view of Kasilya Sudarsan et al. (US PGPUB 2016/0014579 A1, hereinafter Kasilya).
Consider claims 9 and 19 and as applied to claims 8 and 18, respectively.  Kang, Kim, Spector, and Agrawal disclose the claimed invention but fail to teach in response to a second icon of the at least one icon included in the UI screen being selected, stopping the call connection with the telephone number and establishing a new call connection with a new telephone number corresponding to the second icon. 
However, Kasilya teaches in response to a second icon of the at least one icon included in the UI screen being selected, stopping the call connection with the telephone number and establishing a new call connection with a new telephone number corresponding to the second icon (paragraph 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teachings of Kasilya into the invention of Kang, Kim, Spector, and Agrawal in order to easily and quickly go from one call to another with the click of just one button. 	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        March 15, 2021